In an action, inter alia, to recover damages for defamation, *843the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated October 11, 2002, as granted that branch of the defendant’s motion which was for summary judgment dismissing the cause of action alleging defamation.
Ordered that the order is affirmed insofar as appealed from, with costs.
Truth is an absolute defense to a cause of action based on defamation (see Carlton v Nassau County Police Dept., 306 AD2d 365 [2003]; Heins v Board of Trustees of Inc. Vil. of Greenport, 237 AD2d 570 [1997]; Jung Hee Lee Han v State of New York, 186 AD2d 536 [1992]). In support of his motion for summary judgment, the defendant demonstrated, prima facie, that the alleged defamatory statements made by him regarding the plaintiff were true by submitting excerpts of the plaintiffs deposition testimony. In opposition, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]).
In any event, the alleged defamatory statements were protected by a qualified privilege, and the plaintiff failed to raise a triable issue of fact as to whether the statements were made with actual malice (see Liberman v Gelstein, 80 NY2d 429 [1992]).
The plaintiffs remaining contentions either are unpreserved for appellate review, without merit, or unnecessary to address in light of the foregoing. Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.